Citation Nr: 0118891	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  00-21 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from March 1976 to November 
1977.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

A statement submitted in April 2000 raises the issue of clear 
and unmistakable error in a prior denial of service 
connection for a psychiatric disorder.  This is referred to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  In March 2000, the RO determined that new and material 
evidence to reopen a claim for service connection for a 
nervous condition had not been submitted.  

2.  In March 2000, the RO notified the veteran of the adverse 
decision; the veteran did not file an appeal from this 
decision.

3.  Evidence received since March 2000 is new, is not 
cumulative, and is so significant that it must be considered 
in order to fairly address the merits of the veteran's claim.


CONCLUSION OF LAW

Evidence received since the March 2000 rating decision is new 
and material, and the veteran's claim for service connection 
for a nervous condition is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In March 1978, the RO denied service connection for a nervous 
condition.  That same month the RO mailed to the veteran 
notice of the adverse decision, but the veteran did not file 
an appeal.  

In March 2000, the RO determined that new and material 
evidence had not been submitted to reopen the previously 
denied claim for service connection for a nervous condition 
and sent notice to the veteran of the adverse decision. 

In April 2000, the RO again determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a nervous condition.  In June 2000, the 
veteran submitted a notice of disagreement that specifically 
referenced the April 2000 decision.  

Appellate review of an RO decision is initiated by a notice 
of disagreement and completed by a substantive appeal after a 
statement of the case is furnished.  38 U.S.C.A. § 7105(a); 
38 C.F.R. § 20.200 (2000).  Because the veteran, by 
submitting a notice of disagreement, initiated an appeal of 
the April 2000 denial of benefits, which he later perfected, 
the veteran has placed before the Board the appeal of that 
decision.  The veteran, however, did not file a notice of 
disagreement with respect to the March 2000 decision.  That 
decision, like the March 1978 decision, is now final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 3.104(a), 20.302, 20.1103.  

In general, service connection may be granted for disability 
that was incurred in or aggravated by active service.  See 38 
U.S.C.A. §  1131 (West 1991); 38 C.F.R. § 3.303 (2000).  
However, a claim that is final must be reopened through the 
submission of new and material evidence.  See 38 U.S.C.A. § 
5108.  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
Elkins v. West, 12 Vet. App. 209 (1999).

In this case, that standard has been met.  At the time of the 
March 1978 decision, the RO had before it service medical 
records that documented treatment in service through the 
mental health clinic, including treatment for anxiety 
reaction.  The RO also had the results of a VA examination in 
January 1978 that resulted in a diagnosis of no psychiatric 
diagnosis.  In denying service connection, the RO determined 
that a nervous condition was not shown to be present.  

Subsequently, additional evidence was associated with the 
claims file, including a September 1997 report that sets for 
an Axis I diagnosis of major depression, with an 
approximately five year history, and a February 2000 VA 
examination report that reflects a diagnosis of depression.  
In March 2000, the RO, in declining to reopen the veteran's 
claim for service connection for a nervous condition, 
indicated that the evidence in question essentially 
duplicated the evidence before the RO at the time of the 
previous denial.  

Since the March 2000 decision, additional evidence has been 
associated with the claims file.  This evidence includes what 
appears to be an August 1977 entry in the veteran's record of 
individual counseling received while in service.  That report 
reflects a conclusion by the author that, based upon 
information obtained from the mental health clinic, the 
veteran suffered from long standing emotional problems that 
interfered with job performance, that the individual appeared 
very unhappy in the Air Force, and that an administrative 
discharge would be to the mutual advantage of the veteran and 
the Air Force.  

This last piece of evidence is new and is not cumulative of 
evidence previously considered.  It is probative as to the 
nature of any psychiatric disorder in service and, therefore, 
is so significant that it must be considered in order to 
fairly address the merits of the claim.  New and material 
evidence having been submitted, the veteran's claim for a 
psychiatric disorder, to date characterized as a nervous 
condition, is reopened.  


ORDER

A claim for service connection for a psychiatric disorder is 
reopened.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

The Board observes that a VA examiner has not offered an 
opinion concerning the etiology of the veteran's psychiatric 
disorder, diagnosed in February 2000 as depression.  In light 
of the mental health records contained in service medical 
records and the August 1977 counseling records in the claims 
file, an examination to ascertain the nature and etiology of 
a current psychiatric disorder would be relevant to a 
determination by the Board.  The appellant is hereby notified 
that it is the appellant's responsibility to report for the 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2000).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should afford the veteran an 
examination to determine the nature and 
etiology of a psychiatric disorder.  The 
examiner should identify all current 
psychiatric disorders, if any, and should 
indicate, for each disorder identified, 
whether it is at least as likely as not 
that the disorder had its onset in 
service.  The examiner should provide the 
complete rationale on which the opinion 
is based.  The claims file must be made 
available to the examiner for review, and 
the examiner should indicate in the 
report that the claims file was reviewed.

3. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 



